Appeal dismissed. This is a petition in the Superior Court for a writ of habeas corpus. The writ was denied and the petitioner appealed. We assume that there may be an appeal to this court in habeas corpus proceedings under G. L. (Ter. Ed.) c. 231, § 96. See Adamsky v. City Council of New Bedford, 326 Mass. 706. But the only part of that section which could possibly apply here is the provision permitting an appeal from an “order decisive of the case founded upon matter of law apparent on the record.” The appeal here is from the “findings and rulings” of the judge. Even if we treat this as an appeal from an “order decisive of the case” the order is not “founded upon matter of law apparent on the record.” All that is contained in the purported record here are the pleadings, requests for rulings, and the findings and rulings of the judge. It is settled that requests, findings and rulings are no part of the “record” as that word is used in § 96. Harrington v. Anderson, 316 Mass. 187, 191-192. Kane v. Registrars of Voters of Fall River, 328 Mass. 511, 513, and cases cited. It follows that the case is not properly here.